 


 HR 2229 ENR: All Circuit Review Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2229 
 
AN ACT 
To amend title 5, United States Code, to provide permanent authority for judicial review of certain Merit Systems Protection Board decisions relating to whistleblowers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the All Circuit Review Act.  2.Judicial review of Merit Systems Protection Board decisions relating to whistleblowers (a)In generalSection 7703(b)(1)(B) of title 5, United States Code, is amended by striking During the 5-year period beginning on the effective date of the Whistleblower Protection Enhancement Act of 2012, a petition and inserting A petition.  
(b)Director reviewSection 7703(d)(2) of such title is amended by striking During the 5-year period beginning on the effective date of the Whistleblower Protection Enhancement Act of 2012, this paragraph and inserting This paragraph. (c)Retroactive effective dateThe amendments made by this section shall take effect as if enacted on November 26, 2017.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
